          Case 7:19-cr-00195-KMK Document 26 Filed 06/04/20 Page 1 of 1
          Case 7:19-cr-00195-KMK Document U.S.
                                          28 Filed 06/08/20
                                               Department     Page 1 of 1
                                                          of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     JOOQuarropas Street
                                                        .....
                                                   · White Plains, New York 10601


                                                       June 4, 2020
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

         Re:   United States v. Karen Polonia Alcantara, et al., 19 Cr. 195 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter, with the consent of counsel to each
defendant, to request a 30 to 45-day adjournment of the upcoming status conference, previously
scheduled for June 9, 2020. The parties are seeking the adjournment due to the restrictions on
travel and contact in light of the COVID-19 pandemic. The parties have requested three prior
adjournments, two of which were requested in light of the COVID-19 pandemic.

         Additionally, the Government has made electronically stored information and other
discovery available to the defense, and to allow the defense time to review the discovery and
determine what motions, if any, they wish to make, and in light of the COVID-19 pandemic and
related restrictions on travel and contact, the Government requests that the time between the date
of this letter and the next scheduled conference date be prospectively excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                 By:          /s
                                                       Christopher D. Brumwell
                                                       Assistant United States Attorney
                                                       917-710-0661                   ·
.d>o.m IJd-.   Ti-R- ~ UL w i I/ & ~ c!J ~ c f _
  »./17 I, I J ~ 0 ~ 0 J O al:: IO 3 0 . T.L/i7lR- ~
 ,2/¥' 1)U..!{/JcL       .wnf, /      7/ 7/ J. Od CJ            pt-;/! /JI-/ Mrl-        /z,
  / IJ   05G    31~ / { I, X/J11)               so   oarJfo__Jf/}£,<:::,,
                                                                              ,J
